Citation Nr: 1002922
Decision Date: 01/20/10	Archive Date: 03/15/10

DOCKET NO. 08-22 780                       DATE JAN 20 2010 

On appeal from the Department of Veterans Affairs Regional Office in San Diego, California 

THE ISSUE 

Entitlement to service connection for a left wrist disability to include Kienbock's disease. 

ATTORNEY FOR THE BOARD 

Russell P. Veldenz, Associate Counsel 

INTRODUCTION 

The Veteran, who is the appellant, served on active duty from May 1968 to May 1970. 

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in June 2007 of a Department of Veterans Affairs (V A) Regional Office (RO). 

The appeal is REMANDED to the RO via the Appeals Management Center in Washington, DC. 

REMAND 

The Veteran is seeking service connection for a left wrist disability to include Kienbock's disease. 

In August 1969, while serving in Vietnam, the Veteran suffered trauma to the left hand over the proximal interphalangeal joints of the left long, ring, and middle fingers. After the treatment of the initial injury, the remainder of the service treatment records contain no complaint, finding, or history of a left hand or left wrist abnormality. 

After service, there is no record of left wrist symptoms until July 2003, when the Veteran sought treatment by VA for left wrist pain, which he described as a chronic pain that started with the injury in service. History included a work-up at a private clinic and an evaluation by a neurosurgeon. The private medical records have not been obtained. As the records of initial treatment after service are pertinent to the claim, further development under the duty to assist is needed. 

- 2 - 

Accordingly, the case is REMANDED for the following action: 

1. Ask the Veteran to submit or authorize VA to obtain on his behalf the medical records of a work-up for left wrist pain at a private clinic and by a neurosurgeon. If the record does not exist or additional efforts to obtain the records would be futile, notify the Veteran in accordance with 38 C.F.R. § 3.159(e). 

2. If the medical records of a work-up for left wrist pain at a private clinic and by a neurosurgeon are received, afford the Veteran a V A examination to determine if the current left wrist disability, Kienbock's disease, considering the additional evidence, is at least as likely as not related to the Veteran's left hand injury during service. 

In formulating the opinion, the examiner is asked to consider that the term "at least as likely as not" does not mean within the realm of possibility. Rather, it means that the weight of the evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of a conclusion as it is to find against the same conclusion. 

The claims file should be made available to the examiner for review 

- 3 - 

3. After the above development is completed, adjudicate the claim for service connection for a left wrist disorder to include Kienbock's disease. If the determination remains adverse to the Veteran, furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009). 

George E. Guido Jr. 
Veterans Law Judge, Board of Veterans' Appeals 

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2009). 

- 4 - 




